Citation Nr: 1742372	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United States Army from January 1962 to November 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2013 and May 2014 rating decisions of the Waco, Texas Regional Office (RO) which denied service connection for residuals of a left ankle injury.  The Board notes the October 2013 rating decision mischaracterized the claim as one of service connection for "residuals of a sprain, left ankle, now claimed as a right ankle injury with vascular involvement".  The actual decision makes clear the RO considered the left ankle.  After this October 2013 rating decision, additional evidence was submitted.  38 C.F.R. § 3.156(b).  

In the July 2015 Substantive Appeal, the Veteran requested a Travel Board hearing.  In July 2017, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the appeal will proceed.  38 C F R § 20.704(d) (2016).

The Board notes that in August 2017, the Veteran submitted records showing hospitalizations for hyponatremia and a left hip fracture.  It is unclear whether the Veteran intended to file claims related to those conditions.  As the AOJ has not yet adjudicated any theories of entitlement for these issues, they are referred back to the Agency of Original Jurisdiction (AOJ) to ascertain the Veteran's intentions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for residuals of a left ankle injury is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an October 2011 Board decision, the Veteran's service connection claim for residuals of a left ankle injury was denied.  The Board decision is final

2.  Evidence received since the October 2011 decision is new and material regarding the issue of service connection for residuals of a left ankle injury, as it contains evidence not previously considered that has some tendency to help verify the presence of residuals of the Veteran's in-service left ankle injury.


CONCLUSION OF LAW

1.  The October 2011 Board decision that denied service connection for residuals of a left ankle injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for residuals of a left ankle injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for residuals of a left ankle injury.

II. New and material evidence

The Veteran contends he has residuals of a left ankle injury as a result of military service.  Specifically, the Veteran contends varicosities of the bilateral lower extremities are the result of an in-service left ankle injury.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for residuals of a left ankle injury.  The claim was initially considered and denied by the RO in a December 1970 rating decision.  The Veteran did not appeal the decision or submit new and material evidence with respect to the claim within one year and the decision became final.  The claim was subsequently considered and denied in a June 1975 rating decision.  The Veteran did not appeal and the decision became final.  The Veteran again filed to reopen a claim for residuals of a left ankle injury in November 1978.  This claim was denied in a July 1980 rating decision.  The Veteran initiated an appeal of the decision denying service connection for residuals of a left ankle injury and the claim came before the Board in September 1981.  The Board denied the claim for service connection for residuals of a left ankle injury on the basis that there was no new factual basis warranting service connection for the condition.  The Veteran did not appeal the Board's decision.  The RO considered and denied the claim again in November 1986.  The Veteran did not appeal the decision.

The Veteran then filed to reopen a claim for residuals of a left ankle injury in February 1999.  The claim was subsequently considered and denied in an August 1999 rating decision.  The Veteran did not appeal and the decision became final.  The Veteran again filed to reopen a claim for residuals of a left ankle injury in March 2005.  The claim was subsequently considered and denied in a July 2005 rating decision.  The Veteran perfected an appeal and a final decision on the appeal was made by the Board in an October 2011 decision.  The Board found the Veteran did not meet the criteria for service connection for residuals of a left ankle injury and specifically found that there was no current condition that was a residual of the left ankle injury.  The Veteran did not appeal the October 2011 Board decision, and it became final.  38 C.F.R. §§ 20.1100, 20.1104.

Most recently, the Veteran filed to reopen the claim for service connection for residuals of a left ankle injury in November 2012.  The claim was denied in an October 2013 rating decision that mischaracterized the claim as a right ankle injury, and again in a May 2014 rating decision.  The Veteran perfected the appeal and it is now before the Board.

Since the October 2011 Board decision, additional evidence has been received in the form of VA treatment records.  The VA treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran had no residuals of the in-service left ankle injury, and raises a reasonable possibility of substantiating the claim.  Specifically, in a January 2013 Geriatric Clinic note, a VA treating professional indicated that soft tissue injuries of the left foot were likely the cause for the Veteran's varicose veins.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for the residuals of a left ankle injury.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for residuals of a left ankle injury.


ORDER

New and material evidence having been received, service connection for residuals of a left ankle injury is reopened.


REMAND

The Veteran has submitted medical evidence that suggested that his varicose veins were likely caused by soft tissue damage.  However, there is no rationale provided to support the opinion.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, a medical examination is necessary for the Board to make a fully informed decision.

Additionally, it appears the Veteran continues to receive treatment through the VA, however, the most recent VA treatment records in the electronic claims file are from 2011.  On remand the Veteran's VA treatment records since 2011 should be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Associate all of the Veteran's VA treatment records since 2011with the electronic claims file.

2. After any records requested above have been obtained, schedule the Veteran for a VA examination with a vascular surgeon to assess the current nature and severity of any residuals of the Veteran's 1962 in-service ankle injury.  

The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a) Does the Veteran have any current residuals of the August 1963 in-service left ankle injury, to include varicosities of the lower extremities?  If yes, is it as likely as not (50 percent probability or greater) that these disabilities were incurred in or due the Veteran's active service, to include the August 1963 left ankle injury?

	In rendering the requested opinions, the VA examiner should specifically comment on:
	a) The Veteran's in-service left ankle complaints and treatment.
	b) The June 1980 opinion by Dr. M.H.
	c) The January 2013 VA treatment note that found the Veteran's varicosities of the legs were likely related to soft tissue damage.

A complete rationale should be provided for all opinions.

3. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




